DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.


Response to Arguments
Applicant’s amendments, filed on 04/05/2021, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see Page 7, filed 04/05/2021, with respect to the 101 REJECTIONS have been fully considered but they are not persuasive. 

Examiner broadest reasonably interprets the claimed invention to be directed to an abstract idea of analyzing acquired data via Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation and/or Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and displaying data, facilitated by generic computer structure as a tool. 
Further, the applicant compares the claimed invention to Example 38 of the 2019 PEG. In contrast to the claimed invention, the example is directed to providing a digital computer simulation of an analog audio mixer without reciting any mathematical relationship, formula, or calculations. The two claimed inventions do not correlate. 
Further, the applicant compares the claimed invention to Court Decision Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 125 USPQ2d 1436 (January 25, 2018). In contrast to the claimed invention, the Core Wireless courts found the invention to be patent eligible because “The asserted claims in this case are directed to an improved user interface for computing devices…these claims are directed to a particular manner of summarizing and presenting information in electronic devices…These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer…This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3-11, 14, 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites create a group from among the plurality of electric devices based on the electric device attribute information in which one type or a plurality of types of attribute information are associated with each of the plurality of electric devices; calculate a statistical value of the current consumption or the power consumption of the plurality of electrical devices belonging to each group among a plurality of groups for each predetermined time period and create time-series data of the statistical value for each group; and the time-series data of the statistical values of the plurality of groups in a stacked graph that shows changes in the current consumption or the power consumption of the plurality of groups, wherein the electric device attribute information comprises a price range, an installation year [Mathematical .
Independent Claim 10 recites create a group from among the plurality of electric devices based on the electric device attribute information; calculate a statistical value of current consumption or the power consumption of the plurality of electrical devices belonging to each group among a plurality of groups for each predetermined time period and create time-series data of the statistical value for each group; and the time-series data of the statistical values of the plurality of groups in a stacked graph that shows changes in the current consumption or the power consumption of the plurality of groups, wherein the electric device attribute information comprises a price range, an installation year [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 14 recites creating a group from among the plurality of electric devices based on the electric device attribute information in which one type or a plurality of types of attribute information are associated with each of the plurality of electric devices; calculating a statistical value of the current consumption or the power consumption of the plurality of electrical devices belonging to each group among a plurality of groups for each predetermined time period and create time-series data of the statistical value for each group; and the time-series data of the statistical values of the plurality of groups in a stacked graph that shows changes in the current consumption or the power consumption of the plurality of groups, wherein the electric device attribute information comprises a price range or an installation year .
In combination with Independent Claim 1, Claim(s) 3-9, 16 recite(s) create a group; wherein the electric device attribute information includes a device category of each of the electric devices, as the attribute information; wherein the electric device attribute information further includes at least one of a manager, an installation area, a manufacturer, a model number of the device, an individual identification number of the device, rated power, an instantaneous waveform of power consumption, an instantaneous waveform of current consumption, time-series fluctuation data of a power value, and time-series fluctuation data of a current value. create a plurality of parent groups on the basis of a first type of attribute information, and thereafter creates a plurality of child groups for each parent group on the basis of a second type of attribute information, totalize the time-series data for each child group; create the group in accordance with the rule specified by the user's input; wherein pieces of the time-series data of the plurality of electric devices are data measured using a plurality of sensors; update the electric device attribute information on the basis of the acquired attribute information. wherein the electric device attribute information further comprises a release year [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
a processor configured to: control a display to);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. acquire time-series data of current consumption or power consumption of each of the plurality of electric devices from a sensor and acquire electric device attribute information from an external server; control a display to display; collect the electric devices having a predetermined type of attribute information matching each other; display the totalization results of a plurality of the groups at once; display the totalization result for each child group; receive a user's input for specifying a rule for grouping the electric devices; hold the electric device attribute information; and transmit identification information for identifying the electric device to an external server, and acquire the attribute information corresponding to the transmitted identification information from the external server; receive electric device attribute information related to electric devices; acquire time-series data of current consumption or power consumption of each of the plurality of electric devices from a sensor; receive an input of second attribute information corresponding to a parent group created on the basis of the attribute information; display time-series data of current consumption or power consumption for each of a plurality of child groups grouped on the basis of the second attribute information; Examiner interprets these limitations to be generic computer functions of data acquisition, data transfer, data output, data display to facilitate the Abstract Idea.); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h) (i.e. time-series data of current consumption or power consumption of each of the plurality of electric devices from a sensor; from an external server; Examiner interprets these limitations to generally link the generically acquired data to a generic technological environment)). 
e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. Using generic computer structure as a tool to acquire, process, and transfer/output data is well-understood, routine, conventional activities previously known to the industry.  See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence.).


Allowable Subject Matter
Claims 1, 3-11, 14, 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach the processing steps of claims 1, 10, 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864